United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 8, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 05-50081
                           Summary Calendar


                       UNITED STATES OF AMERICA,

                          Plaintiff-Appellee,

                                versus

                FRANCISCO ROJO LOPEZ, also known as
                Francisco ROJO, also known as Paco,

                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 3:03-CR-618-4
                       --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Counsel for Francisco Rojo Lopez has moved for leave to

withdraw and has filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967).    Lopez has filed a response in which he moves

for the appointment of new counsel. Our review of counsel’s brief,

Lopez’s response, and the record discloses no nonfrivolous issues

for appeal. Accordingly, Lopez’s motion for new counsel is DENIED,

counsel’s motion for leave to withdraw is GRANTED, counsel is




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-50081
                                 -2-

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.   See 5TH CIR. R. 42.2.